     Case 3:20-cv-00660-JLS-KSC Document 16 Filed 01/15/21 PageID.207 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   NINO KOLLER and MICHELLE                             Case No.: 20-CV-660 JLS (KSC)
     BROWN, individually and on behalf of all
12
     others similarly situated,                           ORDER DENYING WITHOUT
13                                      Plaintiffs,       PREJUDICE DEFENDANT’S
                                                          MOTION TO DISMISS
14   v.
15                                                        (ECF No. 6)
     CONSUMER REPORTS, INC., a New
16   York nonprofit corporation; and DOES
     1-50, inclusive,
17
                                       Defendant.
18
19
20          Based on the Parties’ Notice of Settlement and Joint Motion for Stay of Proceedings,
21   (ECF No. 14), the Court DENIES WITHOUT PREJUDICE Defendant’s pending
22   Motion to Dismiss (ECF No. 6). Defendant is granted leave to refile the motion, if needed,
23   after the stay is lifted.
24          IT IS SO ORDERED.
25   Dated: January 15, 2021
26
27
28

                                                      1
                                                                                20-CV-660 JLS (KSC)
